Citation Nr: 0421533	
Decision Date: 08/05/04    Archive Date: 08/09/04

DOCKET NO.  02-09 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a left ankle fracture with arthritis.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hepatitis.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back strain or other residuals of injury.

4.  Entitlement to service connection for a right ankle 
disorder with arthritis.

5.  Entitlement to service connection for a bilateral hip 
disorder.

6.  Entitlement to service connection for a skin disorder.

7.  Entitlement to service connection for a bilateral 
shoulder disorder.

8.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from January 1970 to 
January 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In a July 2002 written statement, the 
veteran withdrew his claims of entitlement to service 
connection for a lung disorder and for depression that, he 
said, should be included in his claim for post-traumatic 
stress disorder (PTSD).  In May 2003, the Board remanded the 
veteran's claims to the RO for further development.  In 
September 2003 and May 2004 rating decisions, the RO granted 
service connection for PTSD and bilateral hearing loss, 
respectively.  The RO's actions represent a full grant of the 
benefits sought as to those claims. 

In a May 2004 written statement that addressed the RO's May 
2004 rating decision granting service connection and a 
noncompensable evaluation for bilateral hearing loss, the 
veteran said he "had also filed a claim for tinnitus".  
However, it does not appear that the RO has yet considered 
that claim.  The matter of entitlement to service connection 
for tinnitus is referred to the RO for appropriate 
development and adjudication.

The issues of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for hepatitis and an initial compensable 
evaluation for bilateral hearing loss are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  The appellant will be notified if any further action is 
required.


FINDINGS OF FACT

1.  A May 1973 unappealed rating decision denied entitlement 
to service connection for residuals of a left ankle fracture 
and residuals of a back injury.

2.  The evidence added to the record since the May 1973 
rating decision does not bear directly and substantially upon 
the specific matters under consideration regarding service 
connection for residuals of a left ankle fracture (now 
claimed with arthritis) and residuals of a back injury (now 
claimed as a back strain), and is not so significant as to 
warrant readjudication of the merits of the claims on appeal.

3.  The objective and competent medical evidence of record 
preponderates against a finding that any diagnosed right 
ankle disorder is related to the veteran's period of active 
military service.

4.  The objective and competent medical evidence of record 
preponderates against a finding that the veteran has a 
currently diagnosed bilateral hip disorder.

5.  The objective and competent medical evidence of record 
preponderates against a finding that any currently diagnosed 
skin disorder is related to the veteran's period of active 
military service.

6.  The objective and competent medical evidence of record 
preponderates against a finding that any currently diagnosed 
bilateral shoulder disorder is related to the veteran's 
period of active military service.




CONCLUSIONS OF LAW

1.  The May 1973 RO rating decision that denied entitlement 
to service connection for residuals of a left ankle fracture 
is final, and new and material evidence has not been 
submitted to reopen the claim of entitlement to service 
connection for residuals of a left ankle fracture (now 
claimed with arthritis).  38 U.S.C.A. §§ 5103, 5103A, 5106, 
5107, 5108, 7104(b), 7105 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.303 (2003).

2.  The May 1973 RO rating decision that denied entitlement 
to service connection for residuals of back injury is final, 
and new and material evidence has not been submitted to 
reopen the claim of entitlement to service connection for 
residuals of a back injury (now claimed as a back strain).  
38 U.S.C.A. §§ 5103, 5103A, 5106, 5107, 5108, 7104(b), 7105 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303 
(2003).

3.  A right ankle disorder with arthritis was not incurred in 
or aggravated by active military service, nor may it be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5100-5013A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2003).

4.  A bilateral hip disorder was not incurred in active 
military service.  38 U.S.C.A. §§ 1110, 5100-5013A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2003).

5.  A skin disorder was not incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5100-5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2003).

6.  A bilateral shoulder disorder was not incurred in active 
military service.  38 U.S.C.A. §§ 1110, 5100-5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, ___ Vet. App. ___, No. 01-
944 (June 24, 2004).  See also VAOPGCPREC 11-00 (Nov. 27, 
2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 
(Dec. 22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the United States Court 
of Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, slip op. at 11.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In May 2003, the RO provided the appellant with 
correspondence clearly outlining the duty-to-assist 
requirements of the VCAA.  In addition, the appellant was 
advised, by virtue of a detailed May 2002 statement of the 
case (SOC) and a supplemental statement of the case (SSOC) 
issued during the pendency of this appeal, of the pertinent 
law, and what the evidence must show in order to substantiate 
his claim.  We, therefore, believe that appropriate notice 
has been given in this case.  The Board notes, in addition, 
that a substantial body of lay and medical evidence was 
developed with respect to the appellant's claim, and that the 
SOC  issued by the RO clarified what evidence would be 
required to establish service connection.  The appellant 
responded to the RO's communications with additional evidence 
and argument, thus curing (or rendering harmless) any 
previous omissions.  Further, the claims file reflects that 
the May 2004 SSOC contained the new duty-to-assist statue 
codified at 38 U.S.C.A. § 5103A (West 2002).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, that would need to be obtained for a fair disposition 
of this appeal. 

The Board notes that the veteran, in his July 2002 
substantive appeal, expressed a concern regarding the 
adequacy of the October 2001 VA examinations, but the Board 
finds that examinations provide sufficient information 
regarding the veteran's medical history, clinical findings, 
and diagnoses from which the Board can reach a fair 
determination.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding the matter being 
decided herein for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The U.S. 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  New and Material Evidence

The RO, in a decision dated in May 1973, denied the veteran's 
claims of entitlement to service connection for residuals of 
a left ankle fracture and a back injury.  The RO found at the 
time that service medical records were negative for a back 
disorder and there were no residuals of a left ankle injury 
in service.  The veteran did not appeal the RO's decision, 
and it therefore became final based upon the evidence then of 
record.

The evidence of record at the time of the RO's May 1973 
decision that denied entitlement to service connection for 
residuals of a left ankle fracture and a back injury includes 
a January 1970 report of medical examination conducted for 
enlistment into service.  According to the examination 
report, the veteran's lower extremities, musculoskeletal 
system, and spine were normal and he was found qualified for 
enlistment.  A February 1970 service examination report also 
reflects normal findings.  

Service medical records dated in September 1970 reflect the 
veteran's complaints of right lower back pain, thought to 
apparently be a muscle sprain, for which medication was 
prescribed.  An August 1972 record entry indicates that the 
veteran complained that a bike (motorcycle, evidently) that 
weighed 508 pounds, had fallen on his foot (whether left or 
right foot was not indicated).  It was noted that the 
veteran's foot was swollen, and an X-ray was ordered to rule 
out a fracture.  When examined for separation in September 
1972, there was no report of back, lower extremity, or left 
ankle abnormality.

Post-service, the veteran underwent VA examination in March 
1973.  According to the neurological examination report, the 
veteran, who was 24 years old, said he was injured in a 1971 
jeep accident in Vietnam and sprained the lower part of his 
back.  He said he was hospitalized overnight, X-rays were 
taken, and he was advised that he had a sprain or pulled 
muscles.  The veteran said he sustained a bad left ankle 
injury while at Fort Hood in 1972, and his ankle still 
bothered him and popped constantly.  When he stood on his 
feet for a prolonged period of time, his ankle hurt.  His 
back hurt if he worked hard.  He denied having any severe 
back pain, and was more concerned about his ankle than his 
back.  After clinical evaluation, the VA examiner reported 
that a neurological disorder was not found.

According the VA orthopedic examination report also dated in 
March 1973, the veteran gave a history of spraining his low 
back in 1971 when his jeep turned over.  He said a fellow 
soldier fractured his leg in the incident, and the veteran 
strained his back while lifting the jeep, with some others, 
to free his comrade.  The veteran denied receiving any 
medical treatment to his back.  Currently, the veteran 
reported having occasional low back pain that would occur 
with prolonged driving in an automobile or during excessive 
bending.  He said his back actually did not give him much 
trouble.  The veteran also gave a history of incurring a left 
ankle sprain in approximately October 1972 when a motorcycle 
fell on his ankle.  He said he went to the dispensary where 
the ankle was "damaged" (bandaged?) and he was given rest 
for three days.  Currently, the veteran complained of some 
left ankle pain when standing in one place for a prolonged 
time.  

The VA examiner diagnosed lumbosacral spine, no residuals of 
disease or injury found on physical examination and, as to 
the left ankle, also diagnosed no residuals of disease or 
injury.  According to a radiographic report of X-rays of the 
veteran's lumbar spine taken at the time, there was a very 
slight demineralization of the visualized bones with no other 
abnormality seen.  X-ray of the left ankle showed no soft 
tissue bone or joint abnormality present. 

The May 1973 RO rating decision was final based upon the 
evidence then of record.  However, the claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. §§ 
5103A(f), 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
May 1973 decision that was the last final adjudication that 
disallowed the veteran's claims.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a). 
See Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  Moreover, Hodge stressed that under the regulation 
new evidence could be material if that evidence provided "a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge, supra, at 1363.

The changes to 38 C.F.R. § 3.156(a) that define new and 
material evidence are effective prospectively for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)).  Since the veteran's request to reopen his current 
claim was filed on August 2, 2001, the regulations in effect 
prior to August 29, 2001, are for application.  Nevertheless, 
to whatever extent the new legislation has changed the 
approach to developing evidence in claims, it has not 
modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been submitted.

An application to reopen the veteran's current claim was 
received by the RO on August 2, 2001.  The evidence added to 
the record since the May 1973 rating that denied service 
connection for residuals of a left ankle fracture and a back 
injury includes VA and non-VA medical records and examination 
reports, dated from 1998 to 2001, and the veteran's written 
statements.

VA outpatient medical records dated in January and February 
1998 are not referable to complaints or diagnosis of, or 
treatment for, back or left ankle disorders.

In an August 2001 written statement, C.C.D., M.D., said that 
the veteran was injured in May 2001 and treated by Dr. C.D.'s 
partner.  It was noted that the veteran sustained a complex 
ankle fracture that required an open reduction, and a tibial 
fracture that required an open reduction with a tibial 
intramedullary locked rod.  The veteran was in the healing 
process but not fully healed at that time.  In Dr. C.D.'s 
opinion, the veteran was totally disabled from doing any kind 
of work since his injury, and would be so disabled for at 
least the next three to six months.

Also added to the file is an October 2001 VA orthopedic 
examination report.  According to the examination report, the 
veteran was an unemployed truck driver who had not worked in 
six months, took pain medication, and used a cane.  It was 
noted that at the end of the assessment, the veteran said he 
was satisfied with the examination and had nothing further to 
add or modify, and that his questions were satisfactorily 
answered.  The veteran said his current difficulties related 
to an injury earlier that year when he was working in a 
logging field and a log rolled off his truck, struck him from 
behind, and pinned him against the vehicle.  He fractured his 
right tibia and left ankle and underwent surgical repair.  
The veteran further reported that he injured his back in a 
jeep accident, denied receiving follow up post-service 
medical care for his back, and currently complained of 
occasional aching pain without radicular symptoms.  The 
veteran also complained of a left ankle strain in service, 
but said he had not sought medical attention for this 
condition in service.  The VA examiner reviewed Dr. C.D.'s 
August 2001 statement, noted above.  

Upon examination, the pertinent diagnoses were history of 
back strain, minimally symptomatic with probable degenerative 
disc disease, and history of left ankle fracture, recent 
status post surgery with severe residual symptoms, currently 
convalescent.  X-rays of the veteran's lumbar spine taken at 
the time showed spondylolisthesis of the lumbosacral 
junction.

The evidence added to the file in the context of the attempt 
to reopen the claims of entitlement to service connection for 
residuals of a left ankle fracture (now claimed with 
arthritis) and residuals of a back injury (now claimed as a 
back strain) essentially fails to address the inadequacies of 
the appellant's claims at the time of the prior denial in May 
1973.  In this respect, the additional evidence submitted 
does not suggest that the veteran has residuals of a left 
ankle fracture (now claimed with arthritis) due to service 
and residuals of a back injury (now claimed as a back strain) 
due to service, and the recent VA examination reports and 
non-VA medical records and statements do not support the 
appellant's contentions that such disorders were incurred in 
or related to his period of active service.

Even assuming, arguendo, that the appellant's claims for 
service connection for residuals of a left ankle facture (now 
claimed with arthritis) and residuals of a back injury (now 
claimed as a back strain) were to be reopened and considered 
on the merits, the claims would still fail.

Pursuant to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  Even if there is no record of certain claimed 
disorders, including arthritis, in service, their incurrence 
in service will be presumed if the disease was manifest to a 
compensable degree within one year after service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).  While the disease need not be diagnosed within 
the presumptive period, it must be shown, by acceptable lay 
or medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  Id.

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
This principle has been repeatedly reaffirmed by the United 
States Court of Appeals for the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).

The veteran has contended that service connection should be 
granted for residuals of a left ankle fracture with 
arthritis.  Although the evidence shows that the veteran 
recently fractured his left ankle (and right tibia) and 
underwent surgical repair, no competent medical evidence has 
been submitted to show that this disability is related to 
service or any incident thereof.  While service medical 
records indicate that the veteran was seen for a foot injury 
(left or right foot was not indicated) in April 1972, and X-
rays were ordered to rule out a fracture, no subsequent 
service medical record indicates that he fractured his left 
ankle.  Moreover, the record reflects that his lower 
extremities were normal on separation from service, and the 
first post-service evidence of record of left ankle 
disability is from 2001, more than 28 years after the 
veteran's separation from service.  Most significant, in 
October 2001, the VA examiner diagnosed a history of a recent 
left ankle fracture and attributed the veteran's current left 
ankle disorder to the May 2001 accident.  In short, no 
medical opinion or other medical evidence relating the 
veteran's residuals of a left ankle fracture with arthritis 
to service, or to any incident of service, has been 
presented.

The veteran has also contended that service connection should 
be granted for residuals of a back injury (now claimed as a 
back strain).  Although the evidence shows that the veteran 
currently has probable degenerative disc disease, no 
competent medical evidence has been submitted to show that 
this disability is related to service or any incident 
thereof.  While a September 1970 service medical record 
indicates that the veteran complained of right lower back 
pain, thought to evidently be a muscle sprain, no subsequent 
service medical record reflects treatment for a back 
disorder.  In fact, the record reflects that the veteran's 
spine and musculoskeletal system were normal on separation 
from service, and the first post-service evidence of record 
of a back disorder is from 2001, more than 28 years after the 
veteran's separation from service.  Moreover, during the 
October 2001 VA examination, while the veteran said he 
injured his back in service, he denied ever receiving any 
post-service medical treatment for a back disorder.  In 
short, no medical opinion or other medical evidence relating 
the veteran's residuals of a back injury (now claimed as a 
back strain) to service or any incident of service has been 
presented.

Here, as was the case at time of the RO's May 1973 decision, 
the medical evidence fails to demonstrate that the veteran 
has residuals of a left ankle fracture (now claimed with 
arthritis) and residuals of a back injury (now claimed as a 
back strain) as a result of active military service.

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. at 494.  See also 
Routen, supra; Harvey v. Brown, 6 Vet. App. 390, 393-94 
(1994).  Here, the veteran has not submitted any medical 
opinion or other medical evidence that supports his claims.  
The evidence now of record fails to show that the veteran 
currently has residuals of a left ankle fracture (now claimed 
with arthritis) and residuals of a back injury (now claimed 
as a back strain) related to service or to a service-
connected disability.  Thus, these claims must be denied.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(a); 38 C.F.R. § 
3.303, 3.307, 3.309.

In addition, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own statements because, 
as a layperson, he is not competent to offer medical 
opinions.  The Court of Appeals for Veterans Claims has made 
this clear in numerous cases.  See, e.g., Espiritu v. 
Derwinski, 2 Vet. App. at 495; see also Routen v. Brown, 
supra.  In other words, without our doubting the sincerity of 
the veteran's accounts of military experience, we must be 
mindful that only medical professionals may make valid 
medical assessments of his condition, his current 
disabilities, and the etiology thereof.

Consequently, the Board finds that the evidence received 
since the May 1973 RO decision regarding the claims for 
service connection for residuals of a left ankle fracture 
(now claimed with arthritis) and residuals of a back injury 
(now claimed as a back strain) is cumulative of the evidence 
previously considered by the RO and not sufficiently 
significant to warrant reconsideration of the merits of the 
claims on appeal.  As the evidence received since the May 
1973 RO decision to deny service connection for residuals of 
a left ankle fracture (now claimed with arthritis) and 
residuals of a back injury (now claimed as a back strain) is 
not new and material, it follows that the claims may not be 
reopened.

II.  Service Connection for Bilateral Hip and Shoulder 
Disorders, Skin
Disorder, and Residuals of Right Ankle Disorder with 
Arthritis

A.  Factual Background

When examined for enlistment into service in January 1970, 
and when examined a month later in February 1970, the 
veteran's upper and lower extremities, skin, spine, and 
musculoskeletal system were normal, and he was found 
qualified for active service.

Service medical records are not referable to complaints or 
diagnosis of, or treatment for, bilateral hip or shoulder 
disorders, a skin disorder, or a right ankle disorder.  When 
examined for separation in September 1972, the veteran's 
skin, upper and lower extremities, spine, and musculoskeletal 
system were normal.

Post-service, the veteran underwent VA examinations in March 
1973.  As noted above, neurological examination findings were 
essentially normal.

According to the VA orthopedic examination report, the 
veteran reported sustaining a low back sprain in a jeep 
accident in service in 1971 but denied receiving medical 
treatment for it.  He complained of low back pain.  He said 
he sprained his left ankle in approximately October 1972 when 
a motorcycle fell on it and he was treated in the dispensary.  
The diagnoses were not indicative of bilateral shoulder or 
hip disorders or a right ankle disorder.  

A VA general medical examination report also dated in March 
1973 reflects that examination of the veteran's skin showed 
the presence of a McBurney scar and a
1-inch scar lateral to the veteran's left eyebrow.  Diagnoses 
are not otherwise referable to a skin disorder.

In his August 2001 claim, the veteran asserted that he had a 
right ankle disorder due to his left ankle disorder.

In the August 2001 written statement, Dr. C.D. noted that 
that the veteran fractured his tibia and ankle in May 2001 
and underwent surgical repair.

According to an October 2001 VA dermatology examination 
report, the veteran said he served in Vietnam for one year 
during his period of active service.  He had a history of 
chronic, dry scaliness and fissuring of his left hand that 
began shortly after his service time, and the veteran thought 
it might be related to having washed his hands often, and due 
to hydrocarbon solvents like jet fuel and gasoline.  Upon 
examination, the VA examiner found that the veteran had an 
examination and history consistent with tinea pedis with 
tinea manus that, by history, began after his service.  
Medication was prescribed for the veteran's skin disorder.

The October 2001 VA orthopedic examination report indicates 
that the veteran said that he did not have hip problems and 
was never treated for hip problems.  The veteran also said he 
was never treated for a shoulder disorder and never received 
a medical evaluation for such a disorder, although he noted 
occasional popping with range of motion in the shoulders.  It 
was noted that the veteran recently fractured his right tibia 
and left ankle and underwent surgical repair of the injuries.  
Upon examination, a right ankle disorder was not diagnosed.  
X-rays taken at the time reflected normal hips and a probable 
old healed fracture of the distal left clavicle. 

B.  Legal Analysis

Pursuant to 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  

As noted above, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson, 
Boyer, supra.  Moreover, the fact that a condition occurred 
in service alone is not enough; there must be a current 
disability resulting from that condition.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).  Also, the resolution of issues 
that involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu, Routen, supra.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that 
the VA's and the U.S. Court of Appeals for Veterans Claims' 
interpretation of section 1110 of the statute as requiring 
the existence of a present disability for VA compensation 
purposes cannot be considered arbitrary, and therefore the 
decision based on that interpretation must be affirmed).  See 
also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, supra.

As noted above, in August 2001, the veteran maintained that 
he has a right ankle disorder as a direct result or residuals 
of his left ankle fracture.  

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2003). When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310; see also Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  In addition, when 
aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
disability, the veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

1.  Residuals of Right Ankle Disorder with Arthritis

The veteran has contended that service connection should be 
granted for residuals of a right ankle disorder with 
arthritis.  Although the evidence shows that the veteran 
recently sustained a right tibia fracture that required 
surgery, no competent medical evidence has been submitted to 
show that this disability is related to service or any 
incident thereof.  On the other hand, the record reflects 
that his lower extremities were normal on separation from 
service and the first post service evidence of record of a 
right lower extremity disorder is from 2001, more than 28 
years after his separation from service.  In short, no 
medical opinion or other medical evidence relating the 
veteran's right tibia fracture to service or any incident of 
service has been presented.  More important, no medical 
opinion or other medical evidence showing that the veteran 
currently has a right ankle disorder with arthritis has been 
presented.  Rabideau v. Derwiniski, 2 Vet. App. at 143.

The Board notes that, in his August 2001 claim, the veteran 
contended that he had a right ankle disorder secondary to the 
left ankle fracture.  However, as detailed above, service 
connection is not presently in effect for a left ankle 
disorder.  Thus, the veteran simply has no foundation on 
which to base his argument that service connection on a 
secondary basis is warranted for a right ankle disorder.  See 
38 C.F.R. § 3.310; Allen, supra.

2.  Bilateral Hip Disorder

The veteran has contended that service connection should be 
granted for a bilateral hip disorder.  The record 
demonstrates that no hip disorder was found in service or on 
separation from service.  Moreover, on VA examinations after 
the veteran's separation from service, there was no showing 
that the veteran had a bilateral hip disorder.  In fact, 
during his recent VA orthopedic examination, the veteran 
expressly denied having hip problems and said he was never 
medically treated for such a disorder.  Furthermore, the 
veteran has submitted no evidence to show that he currently 
has a bilateral hip disorder.  In short, no medical opinion 
or other medical evidence showing that the veteran currently 
has a bilateral hip disorder has been presented.  Rabideau v. 
Derwinski, 2 Vet. App. at 143.

3.  Skin Disorder

Again, the veteran has contended that service connection 
should be granted for a skin disorder.  Although the evidence 
shows that the veteran currently has tinea pedis with tinea 
manus, no competent medical evidence has been submitted to 
show that this disability is related to service or any 
incident thereof.  On the other hand, the record reflects 
that his skin was normal on separation from service and the 
first post-service evidence of record of a skin disorder is 
from 2001, more than 28 years after service.  Moreover, 
during his October 2001 VA dermatology examination, the 
veteran reported that his left hand skin problem began 
shortly after his active military service, and the examiner 
diagnosed a history consistent with tinea pedis with tinea 
manus that, by history began after the veteran's service.  In 
short, no medical opinion or other medical evidence relating 
the veteran's skin disorder to service or any incident of 
service has been presented.


4.  Bilateral Shoulder Disorder

The veteran has contended that service connection should be 
granted for a bilateral shoulder disorder.  Although the 
evidence shows that the veteran currently was recently 
diagnosed with a history of snapping scapula, bilateral, 
minimally symptomatic, no competent medical evidence has been 
submitted to show that this disability is related to service 
or any incident thereof.  On the other hand, the record 
reflects that his upper extremities were normal on separation 
from service and the first post-service evidence of record of 
a shoulder disorder is from 2001, more than 28 years later.  
Moreover, during his October 2001 VA orthopedic examination, 
the veteran said he had never received medical treatment for 
this problem, although he noted occasional popping with range 
of motion in the shoulders.  In short, no medical opinion or 
other medical evidence relating the veteran's bilateral 
shoulder disorder to service or any incident of service has 
been presented.

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. at 74; Heuer v. Brown, 7 Vet. App. at 384; Espiritu 
v. Derwinski, 2 Vet. App. at 494.  See also Routen, supra; 
Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  Here, the 
veteran has not submitted any medical opinion or other 
medical evidence that supports his claims.  The evidence now 
of record fails to show that the veteran currently has 
residuals of a right ankle disorder with arthritis, bilateral 
hip or shoulder disorders and a skin disorder related to 
service or to a service-connected disability.  Thus, these 
claims must be denied.  38 U.S.C.A. §§ 1110, 5107(a); 38 
C.F.R. §§ 3.303, 3.303, 3.304.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-1 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).


ORDER

New and material evidence having not been submitted, the 
appellant's application to reopen the claim of entitlement to 
service connection for residuals of a left ankle fracture 
(now claimed with arthritis) is denied.

New and material evidence having not been submitted, the 
appellant's application to reopen the claim of entitlement to 
service connection for residuals of a back injury (now 
claimed as a back strain) is denied.

Service connection for residuals of a right ankle disorder 
with arthritis is denied.

Service connection for a bilateral hip disorder is denied.

Service connection for a skin disorder is denied.

Service connection for a bilateral shoulder disorder is 
denied.


REMAND

Service medical records indicate that the veteran was treated 
for acute hepatitis in late 1972 and early 1973, just prior 
to his discharge from service.  A March 1973 VA examination 
report includes a diagnosis of hepatitis with no residual 
disability.  In May 1973, the RO denied service connection 
for hepatitis.  The veteran did not appeal the RO's 
determination, and it became final.


As noted above, in August 2001, the RO received the veteran's 
request to reopen his previously denied claims including his 
claim for service connection for hepatitis.  In conjunction 
with the reopened claim, the veteran underwent VA 
examinations in October 2001.  The record regarding the VA 
examination for infectious diseases (evidently regarding the 
veteran's claim for service connection for hepatitis) states 
"SEE GI [gastrointestinal] PROGRESS NOTE".  However, that 
VA medical record is not currently associated with the claims 
file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  It is unclear whether the 
veteran underwent a relevant VA outpatient GI examination.  
Nevertheless, here, the record suggests that additional VA 
medical evidence might be available that is not before the 
Board at this time.  In the interest of fairness and due 
process, the Board believes the RO should attempt to obtain 
the VA GI progress note described in the October 2001 VA 
examination report or, alternatively, afford the veteran 
appropriate VA examination to determine the etiology of any 
hepatitis residuals found to be present. 

Also, as stated above, in the May 2004 rating decision, the 
RO granted service connection for bilateral hearing loss.  At 
that time, the RO noted that the veteran had failed to report 
for a VA examination scheduled in December 2003 and thus, 
based upon the evidence of record, a noncompensable 
disability evaluation was assigned.  In his May 2004 written 
statement, the veteran said that "I did not know I had an 
exam scheduled for" that date and that he "never received a 
letter from [VA] regarding this appointment" and requested 
that the VA examination be scheduled.

The Board construes the veteran's May 2004 statement as a 
timely notice of disagreement (NOD) as to the issue of an 
initial compensable evaluation for bilateral hearing loss.  
Accordingly, the Board is required to remand this issue to 
the RO for issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999) (NOD initiates 
review by the Board of the RO's denial of the claim, and 
bestows jurisdiction on the Court, so the Board must remand 
such issue to the RO, for issuance of an SOC)

The Board regrets the yet further delay in adjudicating the 
veteran's claim on appeal but, in the interest of due process 
and in view of the foregoing, this case, in part, is REMANDED 
to the RO for the following action:

1.  The RO should issue a statement of the case 
regarding the issue of an initial compensable 
evaluation for bilateral hearing loss.  Then, if, 
and only if, the veteran completes his appeal by 
filing a timely substantive appeal as to this 
issue, that claim should be returned to the Board.

2.  The RO should obtain a copy of the VA GI 
Progress Note described in the October 2001 VA 
infectious disease examination record.  If, and 
only if, that medical record is unavailable the RO 
should schedule the veteran for appropriate VA 
examination by a qualified physician to determine 
the etiology of any residuals of hepatitis found 
to be present.  The veteran's medical records, 
particularly his service medical records, should 
be reviewed by the examiner prior to examination.  
A complete history of the claimed disorder should 
be obtained from the veteran.  All indicated tests 
and studies, including serology tests, should be 
conducted and all clinical findings should be 
reported in detail.  The examiner is requested to 
provide an opinion concerning the etiology of any 
residuals of hepatitis found to be present, to 
include whether it is at least as likely as not 
(i.e., at least a 50-50 probability) that any such 
disorder noted was incurred in or caused by 
military service, including the findings noted 
between the April 1972 and January 1973 service 
medical records (reflecting acute hepatitis), or 
whether such an etiology or relationship is 
unlikely (i.e., less than a 50-50 probability).  A 
complete rationale should be provided for all 
opinions offered.  The veteran's claims file 
should be made available to the examiner prior to 
examination and the examiner is requested to 
indicate in the examination report if the records 
were reviewed.

3.  Thereafter, the RO should readjudicate the 
veteran's claim as to whether new and material 
evidence has been submitted to reopen a claim of 
entitlement to service connection for hepatitis.  
If the benefits sought on appeal remain denied, 
the veteran and his representative should be 
provided with a supplemental statement of the case 
(SSOC).  The SSOC should contain notice of all 
relevant actions taken on the claim, to include a 
summary of the evidence and applicable law and 
regulations considered pertinent to the issues 
currently on appeal since the May 2004 SSOC.  An 
appropriate period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



